Citation Nr: 1117552	
Decision Date: 05/06/11    Archive Date: 05/17/11

DOCKET NO.  05-32 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral knee disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from February 1989 to January 1993.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In July 2008, the Veteran appeared before the undersigned Veteran's Law Judge and gave testimony in support of his claim.  A complete transcript is of record.  

In August 2008, the Board remanded the issue of entitlement to service connection for a bilateral knee disorder for further development after reopening the claim.  The case has been returned to the Board and is ready for further review.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

Regarding the issue on appeal, the Board previously remanded the claim to obtain additional information to ensure that the claims file contained all available records and to have the Veteran examined.  The Board mandated that the Veteran be evaluated under clearly specified conditions.  Review of the file reveals that the mandates presented by the Board were not adequately followed or addressed.   A remand of this claim is necessary to ensure compliance with the prior Board remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In this regard, the Board requested that X-rays be taken of the Veteran's knees.  When he was examined by VA in November 2009, no X-rays were taken.  The Veteran's representative in his April 2011 brief has pointed out that the X-rays were not taken and has requested that the claim be remanded for a new VA examination to include X-rays as was ordered in the Board remand.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Further the Board requested that X-rays be performed and as such the mandates presented by the Board were not adequately followed or addressed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Additionally, the prior remand noted that the evidence in the service medical records indicates that a separation physical examination of the Veteran was conducted on 17 December 1992 at 9326 Primary Care, U.S. Air Force Regional Hospital, Eglin Air Force Base/BHA, and that examination was reported on SF 93, but a report of that examination was not of record.  Thus, the Board found that due process of law requires that a thorough search must be conducted for the Veteran's complete service medical records, to specifically include the December 1992 separation examination, prior to an appellate decision in this case. The Board pointed out that, under 38 C.F.R. § 3.159(b), efforts to obtain Federal records should continue until either the records are received or notification is provided that further efforts to obtain such records would be futile.  See 38 C.F.R. § 3.159(c)(1).  The Board stated that in requesting these records, the RO should follow the current procedures prescribed in 38 C.F.R. § 3.159.  The Board points out that this requires that a formal determination, pursuant to 38 C.F.R. § 3.159(c)(2), must be entered in which VA ascertains whether the Veteran's records do not exist or that efforts to obtain same would be futile, and if it is so determined, then appropriate notice under 38 C.F.R. § 3.159(c) should be provided to the Veteran and he should then be afforded an opportunity to respond.  If the records are unavailable, VA must notify the Veteran of the identity of the records, the efforts VA made to obtain the records, a description of any further action VA will take on the claim, and notice that the Veteran is ultimately responsible for providing the evidence. 38 C.F.R. § 3.159(e)(i)-(iv) (2010).

In the instant case, the RO requested the Veteran's service medical records from the National Personnel Records Center (NPRC) to include records from December 17, 1992 to December 31, 1992.  The NPRC responded that no records were located.  The RO did not make a determination that additional efforts to locate the Veteran's service records for that period would be futile, and the RO ceased its search without notification to the Veteran.  The Court has determined that the failure to inform the Veteran as to the discontinuance of the search for service medical records is in violation of VA's duty to assist the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that VA has complied with its duty to assist the Veteran under 38 C.F.R. § 3.159(c)(2) by requesting service medical records for the period in question (December 17, 1992 to December 31, 1992) from the National Personnel Records Center and any other source.  Associate all such records with the Veteran's claim folder.

If no records can be obtained after an exhaustive search, VA's efforts and any resolution determined must be fully documented for the record, and the requirements of 38 C.F.R. § 3.159(e)(i)- (iv) (2010) must be complied with including notification to the Veteran as noted above.

2.  Schedule the Veteran for a VA orthopedic examination to be performed by a clinician who has not previously examined him.  The claims file and a copy of this remand must be made available to the examiner for review and the examiner must indicate in the examination report that this has been accomplished.  All indicated tests and studies should be accomplished.  X-rays must be taken.  

The examiner should offer an opinion with complete rationale as to whether it is at least as likely as not ( a 50 percent probability or greater) that any currently diagnosed bilateral knee is related to the Veteran's military service.  

3.  The RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of examination.  If the requested report does not include fully detailed descriptions of pathology and all test reports, specific studies or adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2009); See also Stegall v. West, 11 Vet. App. 268 (1998).

4.  Following completion of the above, the claim should be readjudicated.  If the benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The claim should be returned to the Board as warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


